Citation Nr: 0702781	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  00-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric 
disorder and laceration of the left wrist. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Waco, Texas, Regional Office (RO).  By a rating action in 
March 1999, the RO denied the veteran's attempt to reopen his 
claim of entitlement to service connection for pes planus.  
Subsequently, in a March 2000 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for an 
acquired psychiatric disorder and laceration to the left 
wrist.  

By a decision, dated in July 2001, the Board determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in July 2002, the Court 
vacated the Board decision and remanded the matter to the 
Board for readjudication and disposition in accordance with 
the Court's Order.  

The case was received back at the Board in October 2002.  At 
that time, the Board determined that further development was 
required to properly evaluate the veteran's request to reopen 
his claim for service connection for bilateral pes planus as 
well as his claim for compensation under 38 U.S.C.A. § 1151 
for an acquired psychiatric disorder and laceration to the 
left wrist.  In October 2002, the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a) (2).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in July 2003, the Board 
remanded the case to the RO for further development.  
Following the requested development, a supplemental statement 
of the case was issued in September 2006.  

In the July 2003 remand, the Board requested that the RO 
address a request for an independent medical expert opinion 
on the 38 U.S.C.A. § 1151 claim.  However, upon review of the 
claim, the Board now vacates that portion of the July 2003 
remand that requested such development.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bilateral pes planus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The veteran's psychiatric disorder, which has been diagnosed 
as major depression, and any laceration of the wrist are not 
the result of VA hospital care, medical or surgical 
treatment, or examination.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric 
disorder, diagnosed as major depression, and laceration of 
the wrist have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a), 
3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first RO adjudication of that claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied, even 
though the initial adjudication in this matter pre-dated the 
enactment of the VCAA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for an acquired 
psychiatric disorder and laceration of the left wrist, a 
prior Board remand, given that he has been provided all the 
criteria necessary for establishing compensation benefits 
under 38 U.S.C.A. § 1151, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran filed his claim for compensation benefits for an 
acquired psychiatric disorder and laceration of the left 
wrist under the provisions of 38 U.S.C.A. § 1151 (on a VA 
Form 21-4138) in March 1999.  His claim stems from 
hospitalization and treatment at the VA Medical Center (VAMC) 
in San Antonio, Texas from May 1990 to June 1990.  Submitted 
in support of the claim was the report of an 
electroencephalogram, performed on May 6, 1990 at the 
Victoria Regional Medical Center, indicating that the 
findings were mildly abnormal.  The examiner noted that the 
tracing contained excessive faster forms and might indicate 
sedative hypnotic medication.  In addition, there was 
dysrhythmia out of the left frontal leads that is felt by the 
examiner to be secondary to artifact but one cannot rule out 
the possibility of a focal cerebral disturbance out of this 
hemisphere.  It was recommended that the study be repeated.  

Also submitted in support of the veteran's claim was the 
report of a VA discharge summary, which shows that the 
veteran was transferred from San Antonio State Hospital under 
commitment to the Audie L. Murphy Memorial VA hospital, in 
order to rule out major depression on May 24, 1990.  The 
transfer diagnoses were alcohol abuse and adjustment 
disorder.  The veteran denied any previous psychiatric 
history but stated that he felt "down" since his wife 
divorced him to marry another man in 1985.  The veteran 
indicated that his problems began acutely on May 6, 1990 
after he had been living with his sister and her family and 
got into an argument with his brother-in-law about 
disability.  He was "hurt" by the argument, drank a six-
pack of beer, and then allegedly overdosed on a VA-prescribed 
sleeping pill and a private medical doctor's prescription 
pain pills.  The treatment assessment was that the veteran 
did not meet the criteria for major depressive episode and 
more likely had an adjustment disorder.  The pertinent 
diagnoses were adjustment disorder, depressed, and alcohol 
abuse.  Upon admission, there had been no suicidal or 
homicidal ideation.  A discharge mental status examination 
revealed no evidence of disturbance of speech or attention.  
Psychomotor activity was not increased or decreased.  Mood 
was judged mildly depressed.  Affect was appropriate and 
stable, with no increased or decreased range or intensity.  
Sensorium was intact, and thought was unimpaired.  The 
veteran was considered capable of returning to his 
prehospital level of activity.  There were no discharge 
medications.  Follow up was to be arranged by the veteran.  

Received in August 1999 were VA medical records.  Among these 
records is a VA hospital summary, which shows that the 
veteran was admitted on November 8, 1991, with a history of 
depression and paranoid and suicide ideations.  The veteran 
indicated that he had been treated for depression at the VA 
clinic.  He requested domiciliary placement.  He admitted to 
episodic thoughts of suicide.  Upon admission, the veteran 
was placed on suicide precautions.  The discharge diagnoses 
were multiple substance abuse, by history; organic 
personality disorder; and personality disorder, not otherwise 
specified.  A consultation sheet, dated November 12, 1991, 
reflects a provisional diagnosis of depression.  The veteran 
was admitted to the domiciliary on November 20, 1991 as a 
transfer from psychiatry service.  The pertinent discharge 
diagnoses were polysubstance abuse, organic personality 
disorder, and personality disorder, NOS.  

Of record is a nursing assessment from the Texas Department 
of Criminal Justice (TDCJ), dated August 6, 1999, which 
reflects a diagnosis of major depression.  

Received in October 1999 was a hospital summary, dated in 
December 1993, which shows that the veteran was brought into 
Parkland Memorial hospital with a self-inflicted laceration 
to the left wrist with a knife.  The veteran indicated that 
he tried to kill himself secondary to "troubles in life."  
Following a psychiatric evaluation, it was determined that 
the veteran could safely be discharged from the hospital, 
that he did not currently pose a danger to himself or others, 
and that they felt it was safe for him to be followed at the 
Tarrant County Mental Health facility.  The discharge 
diagnosis was self-inflicted laceration to right wrist.  

Also received in October 1999 were medical records from 
Tarrant County Mental Retardation Services facility, dated 
from January 1994 to October 1995, which shows that the 
veteran received follow up evaluation for an adjustment 
disorder.  A February 1994 progress note reflects a diagnosis 
of adjustment disorder with mixed features.  

Received in February 2000 were treatment records from the 
Social Security Administration, dated from July 1989 to April 
1997.  The records show that the veteran received ongoing 
evaluation and treatment for injuries sustained in an 
industrial accident in July 1989 and in a subsequent motor 
vehicle accident in October 1994.  In a treatment report, 
dated in February 1990, Dr. M. Khalil indicated that the 
veteran was being followed for headaches and neck pain as a 
result of an industrial accident.  At that time, the veteran 
complained of anxiety spells, with shortness of breath, and a 
"racing of his heart."  A treatment report from Dr. M. 
Khalil, dated in March 1990, reflects an assessment of post-
traumatic stress disorder (PTSD).  A treatment report from 
the Texas Department of Criminal Justice (TDCJ), dated in 
April 1997, reflects diagnostic impressions of malingering 
and antisocial personality disorder.  

Of record is the report of a Social Security Administrative 
Decision, dated in March 1991, which determined that the 
veteran's suffered from an impairment of situational 
depression.  

Received in April 2002 was a statement from the veteran, 
wherein he indicated that the claim for compensation under 
the provisions of 1151 is based on the belief that VA 
released him as mentally competent person when he was not.  
The veteran maintained that he was not claiming that any 
treatment at the VA caused him to become mentally 
incompetent; rather, he was mentally incompetent before he 
was admitted to the VA hospital, having suffered a head 
injury at work.  Therefore, the claim is that the VA mis-
diagnosed him in 1990 when the VA doctors released him, which 
resulted in his attempted suicide and laceration of the 
wrist.  

Received in March 2003 were medical records from Texas 
Department of Criminal Justice (TDCJ), dated from October 
2002 to December 2002.  A treatment note, dated in December 
2002, indicates that the veteran denied any suicidal ideation 
at present.  A case summary, dated December 3, 2002, 
reflected a problem of major depressive disorder, recurrent, 
severe, without psychotic feature, first observed on May 1, 
1998.  On December 16, 2002, it was noted that the veteran 
was no longer in treatment for antisocial personality 
disorder; he was on current alert for Major depressive 
disorder, recurrent, with psychotic features.  

In a statement, dated in May 2002, Dr. David W. King noted 
that the veteran was significantly impaired.  He noted that 
the veteran had a long history of treatment for a diagnosis 
of major depression, recurrent.  Dr. King opined that it was 
unlikely that the veteran would or could successfully find 
and hold a job in the ordinary sense.  Dr. King related that 
under stress, the veteran was likely to fall apart and may 
even become self-injurious or suicidal, as he has done in the 
past.  

Received in August 2003 were additional treatment reports 
from TDCJ, dated from October 2002 to March 2003.  During a 
mental health evaluation in January 2003, the veteran 
indicated that he had seen shadows and heard voices all of 
his life; however, he did not receive any psychiatric 
treatment until after a head, neck and back injury at work 
about 14 years ago.  The veteran indicated that he now had 
chronic pain and that caused and exacerbated his depression.  
He noted that he had made several suicide attempts throughout 
the years by overdosing, hanging, cutting his wrists and 
jumping from a two story building.  The assessment was major 
depression vs. post-traumatic stress disorder (PTSD).  

Of record is a statement from the veteran, dated in August 
2003, wherein he indicates that the injury he suffered was 
the worsening of his mental condition caused by the negligent 
treatment received at the Audie Murphy VA Hospital, which 
included its failure to properly diagnosed his condition and 
provide medical treatment.  The veteran indicated that his 
mental illness began when he was hit on the forehead by a 
pipe-handle in July 1989.  The veteran maintained that, by 
May 1990, his mental illness became worse to the point that 
he attempted to commit suicide.  


III.  Legal Analysis

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997.  A review of the record reveals that 
the veteran's claim for compensation benefits was received in 
March 1999.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2006).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending. 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for a psychiatric disorder and laceration of the wrist 
alleged to be caused by VA's misdiagnosis of the veteran's 
condition during hospitalization at a VA facility.  

The record clearly demonstrates that the veteran has been 
receiving treatment for a psychiatric disorder following his 
VA hospitalization in May 1990.  The medical evidence of 
record, including VA as well as private treatment reports, 
dated from 1991 through the present, show that the veteran 
has been diagnosed with major depression, recurrent, and 
other impairment.  In December 1993, the veteran was admitted 
to a hospital and treated for a self inflicted laceration of 
the left wrist.  

The above VA medical evidence demonstrates diagnoses of major 
depression and laceration of the left wrist that were not 
present before the veteran's hospitalization at the VA in May 
1990.  At that time, the veteran was transferred form a state 
hospital to rule-out major depression; the transfer diagnoses 
included alcohol abuse and adjustment disorder.  At that 
time, the veteran denied any previous psychiatric history but 
said that he felt "down" since his wife divorced him in 
1985.  The veteran indicated that his current problems began 
after suffering an injury in July 1989.  Throughout his 
period of hospitalization, the veteran denied suicidal or 
homicidal ideation.  The treatment assessment team determined 
that the veteran did not meet the criteria for major 
depressive episode.  The veteran was considered mentally 
capable of returning to his pre-hospital activities.  A VA 
progress note, dated November 8, 1991, indicated that the 
veteran had become distraught over the current living 
situation.  It was noted that he was suffering from chronic 
pain syndrome as a result of his accident and injury to the 
head and neck.  Moreover, during a mental health evaluation 
in January 2003, the examiner noted that the veteran did not 
receive any formal psychiatric treatment until after a head, 
neck, and back injury about 14 years ago; the assessment was 
major depression vs. PTSD.  None of the evidence indicates 
that the veteran's current psychiatric disorder was caused by 
or was aggravated by his VA hospitalization in 1990.  
Significantly, the competent evidence does not establish that 
the proximate cause of the laceration of the left wrist and 
major depression were due to either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the medical or 
surgical treatment, or an event not reasonably foreseeable.  

Although the veteran may sincerely feel that he has a 
psychiatric disorder and laceration of the left wrist due to 
his May 1990 VA hospitalization, he does not have the medical 
expertise to provide such an assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The veteran is competent to state that he felt 
depressed.  The Board accepts that he felt depressed 
following his injuries and, as a result of continuing 
depression, he attempted suicide by cutting his left wrist.  
The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the competent evidence in 
this case is more probative as to the etiology of any 
clinically diagnosed depression.  The veteran has had 
multiple medical problems.  However, in order to establish 
eligibility under 38 U.S.C.A. § 1151, his May 1990 VA 
hospitalization must have been a factor and the other listed 
criteria must be met.  That is not the case here.  

In summary, there is no competent evidence which shows that 
the proximate cause of the veteran's psychiatric disability 
and laceration was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
The veteran's own assertion of his misdiagnosis or a failure 
to treat resulted in a remote suicide attempt or an increase 
in the severity of a psychiatric disorder is unsupported and 
not credible.  Accordingly, the Board concludes that the 
criteria for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a psychiatric disorder and laceration of the left 
wrist claimed to be caused (or aggravated) by 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2004).  


ORDER

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric 
disorder and laceration of the left wrist is denied.  


REMAND

The Board undertook development regarding the veteran's claim 
in October 2002.  The veteran submitted additional evidence 
which has not been considered by the RO.  That evidence 
included a response by the National Personnel Records Center 
to a request for additional medical records.  This evidence 
has not been considered by the RO.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allows the Board to consider additional evidence without 
having to remand the case to the appropriate agency for 
initial consideration and without having to obtain the 
claimant's waiver.  

To date, the newly obtained evidence has not been considered 
by the RO.  In view of Disabled American Veterans, et al., 
and to provide every consideration to the veteran's claim 
without taking action that might prejudice his appeal, the 
Board is remanding the matters to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should comply with the VCAA 
and VA regulations enacted pursuant to 
it, including by providing the veteran 
with notice of the information and 
evidence necessary to substantiate his 
claim and indicating which portion of 
any such information or evidence is to 
be provided by VA and which is to be 
provided by him.  A VCAA letter must be 
sent.  

2.  The veteran is informed that if 
there is outstanding relevant evidence, 
he must submit it.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


